


Exhibit 10.34.3






AMENDMENT NUMBER TWO TO
THE COCA-COLA EXPORT CORPORATION
OVERSEAS RETIREMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE OCTOBER 1, 2007






WHEREAS, Section 7.1 of The Coca-Cola Export Corporation Overseas Retirement
Plan, as amended and restated effective October 1, 2007 (the “Plan”) provides
that the Global Benefits Committee (the “Committee”) has the authority to amend
the Plan; and


WHEREAS, it is desirable to amend the Plan to freeze benefit accruals for all
participants except for certain grandfathered participants effective as of
December 31, 2011;


NOW, THEREFORE, the Committee hereby amends the Plan as follows effective as of
the dates specified herein.


1.


The following is hereby added to the end of the definition of “Average Annual
Compensation” in Article I:


“Except with regard to a Grandfathered Member, effective at midnight on December
31, 2011, a Member's Average Annual Compensation shall be frozen and shall not
increase after such date.”


2.


The following is hereby added to the end of the definition of “Compensation” in
Article I:


“Except with regard to a Grandfathered Member, effective at midnight on December
31, 2011, no Compensation paid or earned after December 31, 2011 shall be taken
into account under the Plan for any purpose, including, but not limited to, the
determination of Average Annual Compensation or the calculation of a Member's
benefit under Article V.”


3.


Effective at midnight on December 31, 2011, the following definition of
“Grandfathered Member” shall be added to Article I as follows:


“Grandfathered Member shall mean a Member who 1) as of December 31, 2011, had
reached his Earliest Retirement Date, or 2) is entitled to monthly income as
described in Section 3.1(b)(2).”
4.


The following paragraph is hereby added to the end of the definition of “Year of
Benefit Service” in Article I:



1

--------------------------------------------------------------------------------




“Except with regard to a Grandfathered Member, effective at midnight on December
31, 2011, all Members shall have their Years of Benefit Service under this Plan
frozen. Years of Benefit Service shall not increase after December 31, 2011.”


5.


The following paragraph is hereby added to the end of the definition of “Year of
Vesting Service” in Article I:


“Effective at midnight on December 31, 2011, no additional Years of Vesting
Service shall be earned by any Member for purposes of determining eligibility
under the Plan.”


6.


Effective immediately prior to midnight on December 31, 2011, the following
Section 2.1(E) shall be added as follows:


“E.
Notwithstanding any other provision of the Plan, only Employees who are
Grandfathered Members as of December 31, 2011 may participate in this Plan.”



7.


Effective immediately prior to midnight on December 31, 2011, the Plan is
amended by adding the following new Article X (“Plan Freeze”) to the Plan
Document:


“ARTICLE X


PLAN FREEZE
TO MEMBERS AND NEW PARTICIPANTS WHO ARE NOT GRANDFATHERED MEMBERS


Notwithstanding any other provision of the Plan, the Plan shall be frozen to all
Members and new participants who are not Grandfathered Members, effective
immediately prior to midnight on December 31, 2011 (the “Freeze Date”). This
Article X shall supersede any and all contrary provisions of the Plan.”






Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Amendment Two.






GLOBAL BENEFITS COMMITTEE




By: /s/ Stacy Apter_______________


Date: 11/14/11____________________



2